DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claims are directed to a “computer program product including a computer-readable medium”.  
The term "computer-readable medium" has not been defined in the specification, and as such do not limit the claims to only encompassing statutory subject matter. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.  
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals- Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable 
Therefore, applicant is advised to clarify the claimed definition of the term "computer-readable medium".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shirota et al. (US PGPUB 2017/0228155) in view of Duvall et al. (EP 0238158-A2).
With regard to Claim 1, Shirota teaches an information processing apparatus comprising:
a first memory ([0033] “The first memory 20 is a memory used for reading and writing data by the processor 10, and is constituted by the DRAM in this example. The first memory 20 
a non-volatile memory ([0034] “The second memory 30 is constituted by the large-capacity, high-speed nonvolatile memory (NVM) connected to the processor 10.”); and
one or more processors configured to execute information processing on data stored in the first memory and the non-volatile memory ([0031] “The processor 10 includes a first memory controller 102 (DRAM controller, in this example), through which the first memory 20 (DRAM, in this example) is connected (memory bus connection) to the processor 10. The processor 10 also includes a second memory controller 103 (NVM controller, in this example), through which the second memory 30 (NVM, in this example) is connected (memory bus connection) to the processor 10.”),
wherein the one or more processors allocate, to each of pages included stored in the non-volatile memory by executing an operating system, a memory access method that indicates either copy access processing or direct access processing to be executed, the copy access processing performing writing and readout of data copied from the non-volatile memory into the first memory, the direct access processing directly performing writing and readout of data stored in the non-volatile memory, and access the non-volatile memory or the first memory by the memory access method allocated to each of the pages included when the operating system receives a request from an application program for writing or readout ([0095] “if the number of times of use of the page is equal to or larger than the threshold (such as ‘32 times’), the page is accessed by execution of the first access (the page serves as the first page) … [if] the number of times of use of the page is smaller than threshold (such as ‘32 times’). Hence, the page is 

 With further regard to claim 1, Shirota does not teach the pages being included in a file as described in claim 1. Duvall teaches
wherein each of the pages are included in a file (Col. 4 Ln. 20: “Any file stored in a defined segment of virtual memory could be mapped at the request of the application program which, in effect, established a table of virtual addresses and assigned disk block addresses for each page of data that is in the defined segment of virtual memory assigned to that file.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the apparatus as disclosed by Shirota with the pages being included in a file as taught by Duvall since “it would be more cost effective to store the program data on less expensive disk file backing stores and ‘page’ portions of the data and program into main memory, as required” (Duvall Col. 2 Ln. 13).

With regard to Claim 2, Shirota in view of Duvall teaches all the limitations of Claim 1 as described above. Shirota further teaches wherein the one or more processors manage, for each 

With regard to Claim 3, Shirota in view of Duvall teaches all the limitations of Claim 2 as described above. Duvall further teaches wherein, when the operating system receives from the application program a system call of file open that declares a start of access to the file, the one or more processors generate the mapping information based on information acquired from the application program (Col. 10 Ln. 15: “In block 100 the first system call is to open a file. Block 101 performs the open file operation.” Col. 10 Ln. 38: “If the file is not currently mapped, a map page range service call is initiated to map the range of pages that are active in the system, as indicated by the file's External Page Table. Block 112 functions to create the map node 70 and the mapped file page structure 71, shown in Fig. 6.”).



With regard to Claim 5, Shirota in view of Duvall teaches all the limitations of Claim 2 as described above. Shirota further teaches further comprising a performance collection device configured to analyze operation on the first memory and the non-volatile memory in the one or more processors ([0079] “the controller 60 can monitor the memory access, and can automatically create the hint information from, for example, statistical information on the memory access (information indicating, for example, which data has been accessed how many 
wherein the one or more processors decide, at a predefined timing, the memory access method for each of the pages included in the file depending on an analysis result obtained by the performance collection device and update the mapping information in accordance with the memory access method decided for each of the pages ([0080] “At any time while the application is running, or at the time when the application ends, the controller 60 can acquire the state of the memory access up to that time (during the first period), and can switch pages that have been used a number of times equal to or more than the threshold during the first period from the second pages to the first pages, based on the statistical information obtained from the state of the memory access.” [0081] “In this case, when the external device 40 (processor 10) processes the data in any page in the second memory 30, the controller 60 transfers (swaps in) the page to the first memory 20 and switches the access information corresponding to the page to the access information indicating ‘No’ (switches the page from the second page to the first page), when the number of times of use of the page exceeds the threshold mentioned above.”).

With regard to Claim 6, Shirota in view of Duvall teaches all the limitations of Claim 2 as described above. Shirota further teaches wherein the one or more processors analyze operation on the first memory and the non-volatile memory, decide the memory access method for each of the pages depending on an analysis result at a predefined timing, and update the mapping information in which the memory access method decided for each of the 

With regard to Claim 7, Shirota in view of Duvall teaches all the limitations of Claim 5 as described above. Shirota further teaches wherein the one or more processors acquire, for each of the pages, the number of writings on the non-volatile memory within a predetermined period, decide on the copy access processing when the number of writings is larger than a first threshold value, and decide on the direct access processing when the number of writings is equal to or smaller than the first threshold value ([0080] “the controller 60 can monitor and record what kind of memory access is performed… At any time while the application is running, or at the time when the application ends, the controller 60 can acquire the state of the memory access up to that time (during the first period), and can switch pages that have been used a number of times equal to or more than the threshold during the first period from the second 

With regard to Claim 8, Shirota in view of Duvall teaches all the limitations of Claim 5 as described above. Shirota further teaches further comprising 
a management device configured to receive an access request with respect to the first memory and the non-volatile memory from the one or more processors and access the first memory and the non-volatile memory ([0058] “the memory module 50 (storage device) of the present modification includes the controller 60 that controls the reading and writing of data performed by a processing device … that executes the first processing to process the first data constituted by a plurality of pages, and also includes the first memory 20 and the second memory 30.”), 
wherein the management device includes:
a setting storage configured to store, for each of the pages, information including an access method that indicates either first access processing or second access processing to be executed ([0080] “the controller 60 can monitor and record what kind of memory access is performed… At any time while the application is running, or at the time when the application ends, the controller 60 can acquire the state of the memory access up to that time (during the 
the first access processing performing writing and readout of data copied from the non-volatile memory into the first memory, the second access processing directly performing writing and readout of data stored in the non-volatile memory ([0115] “when the pages to be read from or written to are the first pages, the first access to perform the movement processing to move the pages to the internal memory 80, and then to read or write the pages moved to internal memory 80, or executes, when the pages to be read from or written to are the second pages, the second access of directly reading or writing the data from or to the second memory 30.”); and
an access processor configured to execute the first access processing when a request for writing or readout is received from the one or more processors for a page that is set in the first access processing, and execute the second access processing when a request for writing or readout is received from the one or more processors for a page that is set in the second access processing ([0057] “the functions provided by the OS (functions of, for example, the access 

With regard to Claim 9, Shirota in view of Duvall teaches all the limitations of Claim 8 as described above. Shirota further teaches wherein, for each of the pages included in the file, the one or more processors allocate the copy access processing when the first access processing is set as the access method in a corresponding page in the setting storage, and allocate the direct access processing when the second access processing is set as the access method in a corresponding page in the setting storage ([0115] “when the pages to be read from or written to are the first pages, the first access to perform the movement processing to move the pages to the internal memory 80, and then to read or write the pages moved to internal memory 80, or executes, when the pages to be read from or written to are the second pages, the second access of directly reading or writing the data from or to the second memory 30.”).

With regard to Claims 10-11, these claims are equivalent in scope to Claims 1 rejected above, merely having a different independent claim type, and as such Claims 10-11 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claim 1. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702.  The examiner can normally be reached on Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.